Case 5:19-cv-02440-CAS-SHK Document 10 Filed 06/05/20 Page 1 of 1 Page ID #:141




  1
  2
  3                                                                         ‘O’

  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       KEVIN ALFONSO OLMEDO                       Case No. 5:19-cv-02440-CAS (SHK)
 12    FLORES,
 13                               Petitioner,
                                                  ORDER ACCEPTING FINDINGS
 14                         v.                    AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
 15    DEPARTMENT OF HOMELAND                     JUDGE
 16    SECURITY, et al.,
 17                               Respondents.
 18
 19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 20   relevant records on file, and the Report and Recommendation of the United States
 21   Magistrate Judge. No objections have been filed. The Court accepts the findings
 22   and recommendation of the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that the Petition be DENIED and that
 24   Judgment be entered dismissing this action without prejudice.
 25
 26   Dated: June 5, 2020

 27                                         HONORABLE CHRISTINA A. SNYDER
                                            United States District Judge
 28
